Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 08/04/2022 has been received and considered. Claims 1-17 are presented for examination.

Claim Objections
2.	Claims 1-11 and 17 are objected to because of the following informalities:
	As per Claim 2-10, they are directed to a method which fails to further limit the independent claim 1 which is a "system".
As per Claim 1, it recites the limitation “Trajectory” in the step b. which would be better as “a Trajectory”.
As per Claim 1 and 11, they recite the limitation “the injectors” in the step d.-i. which would be better as “injectors” respectively to avoid a possible antecedent basis issue.
As per Claim 1 and 11, they recite the limitation “maximum NHCT value” in the step d.-iii. which it is unclear what the limitation “NHCT value” is. How is it defined?
As per Claim 1 and 11, they recite the limitation “the well locations/well heels” in the step d.-iii. which would be better as “well locations/well heels”. 
As per Claim 1, it recites the limitation “the minimum costing of the placed wells” in the step d.-vi. which would be better as “a minimum costing of the placed wells”. 
As per Claim 1 and 11, they recite the limitation “the lobal best of the swarm” in the step g. which would be better as “a global best of the swarm”.
As per Claim 3, it recites the limitation “search area for the optimization algorithm” in line 8-9 which would be better as “search area for an optimization algorithm”. 
As per Claim 4, it recites the limitation “the remaining wells” in line 2 which would be better as “remaining wells”.
As per Claim 5, it recites the limitation “toe” in line 4 which is unclear what the limitation refers. What is “toe” of the well? 
As per Claim 6, it recites the limitation “an optimization parameters” in line 3 which would be better as “optimization parameters”
As per Claim 17, it recites the limitation “the optimization of the well azimuth” in line 2-3 which would be better as “an optimization of a well azimuth” to avoid a possible antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1 and 11, they recite a relative term “low” in the step of a which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per Claim 1, it recites the limitation “input parameters(position variables) for each particle in the swarm” in the step b. which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.
As per Claim 1, it recites the limitation “a black hole (of radius 1.times.TWS) in the NHCT map” in step d.-iv which is unclear what the limitation refers. In particular, it is unclear if the limitation in parentheses is defined as meets and bounds of the subject matter.
As per Claim 1, it recites the limitation “rotating the wells” in the step d.-v. which is unclear what the limitation refers. In particular, it is unclear which “the wells” refers. Is it the injectors or producers in the step d-i?  
As per As per Claim 2, it recites the limitation “i, j coordinates” and “
    PNG
    media_image1.png
    109
    739
    media_image1.png
    Greyscale
”.
What are sub-elements N,  i, j, k?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-10 recite a system comprising “processors” which is one of the statutory categories of invention.  Claim 11-17 is directed to a “computer program product comprising computer-readable instruction means stored on a non-transitory computer-readable medium that are executable by a computer having a processor for causing the processor to perform operations”. Because a computer program is claimed in a process where the computer is executing the computer program’s instructions, the claim is a process claim which is statutory.
(Step 2A – Prong One) The claims 1 and 11 recite:
 a. generating a net hydrocarbon thickness (NHCT) map with a predefined cut-off on low oil reservoir properties areas (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using equation (3) as described in the paragraph [00063]-[0064]); 
b. initializing a plurality of input parameters(position variables) for each particle in the swarm, wherein the plurality of input parameters include a Discrete parameter or a Binary parameter; wherein the Discrete parameter includes a well spacing factor a first producer position, and a Well count, and the Binary parameter includes Trajectory; (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations as described in the paragraph [0129]-[0135]); 
c. selecting the position of the first producer on the cut-off NHCT map (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm such as PSO as described in the paragraph [0046]); 
d. deploying a Black Hole operator (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm such as PSO) as described in the paragraph [0063]) including: 
i. generating two copies of the NHCT map, wherein the first NHCT map is used for placing producers and the second NHCT map is used for placing the injectors (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0078]-[0079]), 
ii. eliminating a disk or a black hole around the well of a radius equal to a 2.times. technical well spacing (TWS) of the first NHCT map and a radius equal to TWS of the second NHCT map (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0132]-[0133], [0139]-[0142]), 
iii. positioning the well locations/well heels of producer wells by order in cells having a maximum NHCT value and then creating a black hole of radius 2.times.TWS in the first NHCT map corresponding to producers placement after the placement of each producer (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0135], [0139]-[0142]), 
iv. positioning the well locations/well heels of the injectors by order in cells having the maximum NHCT value and then creating a black hole (of radius 1.times.TWS) in the second NHCT map corresponding to injector placement after the placement of each injector (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [1035], [0139]-[0142]), 
v. creating either horizontal wells or vertical wells, wherein the horizontal wells are created by rotating the wells with a predefined horizontal section length  (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [1036], [0139]-[0142]); and then selecting an optimal azimuth of the horizontal section based on the average NHCT values of a plurality of bypassed cells (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0136], [0139]-[0142]), 
vi. testing different platform locations and selecting one that leads to the minimum costing of the placed wells for the placed producers or the placed injectors (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0079]); 
e. running reservoir simulation models using a reservoir simulator once the vertical wells or the horizontal wells are created (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0139]); 
f. evaluating an objective function for each particle in the swarm (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0142]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “system”(Claim 1), “processor” (Claim 1 and 11), “program” (Claim 11), “non-transitory computer-readable medium” (Claim 11), “computer” (Claim 11), “computer program product” (Claim 11-17), and “pre-processor” (Claim 13) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “input parameters(position variables) for each particle in the swarm, wherein the plurality of input parameters include a Discrete parameter or a Binary parameter”,  “a well spacing factor a first producer position, and a Well count, and the Binary parameter includes Trajectory” and “swarm” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). The limitation “g. implementing a decision step to determine whether a maximum iteration is reached or if a convergence condition is reached, wherein if either maximum iteration is reached or if a convergence condition is reached, then the system is finished, and if either maximum iteration is not reached or if a convergence condition is not reached, then step h. is implemented followed by step c. of selecting the position of the first producer on the cut-off NHCT map and proceeding to the Black Hole Operator; and updating velocity, position and local best of each particle and the global best of the swarm” (Claim 1 and 11) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). Further the addition element “disk”, “black hole”, “simulation models”, “a reservoir simulator”, “simulation cases”, “oil and gas field development”, and “field” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
These additional elements do not integrate Black Hole Particle Swarm Optimization method into a practical application because they do no more than implement the mathematical modeling on a computer which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “system”(Claim 1), “processor” (Claim 1 and 11), “program” (Claim 11), “non-transitory computer-readable medium” (Claim 11), “computer” (Claim 11), “computer program product” (Claim 11-17), and “pre-processor” (Claim 13) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition element “input parameters including…”, “swarm”, “disk”, “black hole”, “simulation models”, “a reservoir simulator”, “a decision step”, “program”, “simulation cases”, “oil and gas field development”, and “field” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
	
Further dependent claims 2-10 and 11-17 recite:
2. The method of claim 1, wherein the first NHCT map is generated by consolidating information from porosity, permeability and hydrocarbon initially; for each cell 3in the aerial direction of a three-dimensional reservoir simulation model including i, j coordinates, calculating the NHCT map as following: 
    PNG
    media_image2.png
    12
    413
    media_image2.png
    Greyscale
 net-to-gross, a water saturation and a thickness of a grid block cell ijk (mathematical concepts).
3. The method of claim 2, further comprising further comprising placing a first well in Black Hole Particle Swarm Optimization (BHPSO) by placing only one well in a Particle Swarm Optimizer (PSO); PSO selecting the first well location including i and j coordinatesbased on results from previous iterations; once the well location is selected, eliminating the disk or the Black Hole from the first NHCT map around the selected location with a radius equals to 2xTWS, where TWS is the Technical Well Spacing; TWS is the Technical Well Spacing; TWS is defined by: TWS = A r 2 .pi. N w F , ##EQU00004## where A.sub.r, N.sub.w and F denote, a total NHCT.sub.map_cuttoff area, the number of wells, and the "well spacing factor", respectively (mathematical concepts); and providing the NHCT.sub.map_cuttoff is a cut-off NHCT.sub.map at a value of 2 meters to reduce a search area for the optimization algorithm (mathematical concepts).
4. The method of claim 3, further comprising placing the producer wells by: using the the NHCTmap to sequentially place the remaining wells of the producers or the injectors; picking a location of the next producer or injector based on the maximum NHCT value on a relevant black-holed maps, NHCTmap_prod for producers and NHCTmap_inj for injectors; placing producers with the Black Hole operator while blacking the NHCTmap_prod with a radius of 2xTWS and the NHCTm p_inj with a radius 1xTWS around the location of the placed producers; after placing all producers, placing the injectors while blacking again the NHCTmap_inj with a radius of 2xTWS around the location of the placed injectors; and ensuring a pattern (mathematical concepts).
5. The method of claim 4, further comprising optimizing horizontal well azimuths by: providing the PSO algorithm with an option to alter a trajectory type of horizontal or vertical wells (mathematical concepts); providing the trajectory option as a binary variable where all wells are either horizontal or vertical (mathematical concepts); for horizontal trajectory, after locating a toe of the well, assessing the NHCT vlaue corresponding to different azimuths and selecting an azimuth crossing through the cells having a maximum cumulative NHCT value (mathematical concepts); placing the horizontal wells in a plurality of specified vertical layers and altering by PSO the plurality of specified vertical layers length as an optimization parameter(mathematical concepts); and providing an increment as a user-set parameter (insignificant extra solution activity – data gathering); and choosing the wells for the vertical trajectory to be fully penetrating all the layers (mathematical concepts).
6. The method of claim 5, further comprising updating a swarm evaluation and algorithmic parameters by: holding several particles or simulation cases in each PSO iteration, wherein optimization parameters are updated at each iteration (mathematical concepts); feeding the simulation results into an operator that updates a position and velocity of each particle (insignificant extra solution activity – data gathering); defining values of the parameters of the next iteration in the optimization process by the updated position of each particles (insignificant extra solution activity – data gathering); and reiterating the updating the swarm evaluation and algorithmic parameters until convergence criteria is met (mathematical concepts).
7. The method of claim 6, further comprising using the Black Hole Particle Swarm Optimization method for well placement optimization in oil and gas field development (insignificant extra solution activity).
8. The method of claim 6, further comprising using the Black Hole Particle Swarm Optimization method to jointly optimize the well count, location, type of well either injectors or producers, trajectory either vertical or horizontal, and horizontal section length (mathematical concepts).
9. The method of claim 6, further comprising using the Black Hole Particle Swarm Optimization method to make an optimization workflow of the algorithms independent of the number of wells involved in a field (insignificant extra solution activity).
10. The method of claim 6, further comprising using the Black Hole Operator to work back to back with any algorithm to decrease a computational load of any algorithm (insignificant extra solution activity) by making the operation of the algorithm independent of the number of wells involved (mathematical concepts).

12. The computer program product of claim 11, further comprising using the Black Hole Particle Swarm Optimization with at least two steps: predefining the horizontal wells with a predefined horizontal section length (Hz.sub.L) (mathematical concepts); providing a pattern water injection with an injector to producer ratio of one (IP.sub.R) (mathematical concepts).
13. The computer program product of claim 12, further comprising generating ready to be used well trajectories for reservoir simulation purposes(mathematical concepts); and providing an input data and a plurality of parameters including: building the NHCT map using a pre-processor, and generating the NHCT map from group consisting of: a reservoir model, a fine geocelluar grid, and upscaled dynamic grid (mathematical concepts).
14. The computer program product of claim 12, further comprising providing a structured map Horizon.sub.map representing a horizon/depth in which the horizontal section to be placed (mathematical concepts); selecting a layer containing a largest quantity of hydrocarbon initially in place to generate the horizon (mathematical concepts). 
15. The computer program product of claim 14, further comprising providing a number of producers and a number of injectors, N.sub.P and N.sub.WI, respectively (mathematical concepts); providing a horizontal well section length, Hz.sub.L (mathematical concepts); providing a well spacing that is a radius of the disk around the well, R.sub.D (mathematical concepts); wherein the well spacing factor controls a maximum number of wells that are placed based on a given map (mathematical concepts); providing N.sub.P and N.sub.WI are a maximum number of wells (mathematical concepts).
16. The computer program product of claim 12, further comprising providing an increment to be used in optimizing a well azimuth, .delta..sub.Azimuth (mathematical concepts); providing a minimum and a maximum radius limit to restrict the well azimuth, .delta..sub.Azimuth (mathematical concepts).
17. The computer program product of claim 12, further comprising providing a minimum distance between wells, D.sub.min, which is a parameter that controls an optimization of a well azimuth (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Allowable Subject Matter
5. 	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101 and 112.

Response to Arguments
6. 	Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Objection to Specification in view of the amendment and/or applicant’s arguments.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146